                THE LAW OFFICES OF KEITH Y. BOYD
                              ATTORNEYS AND COUNSELORS AT LAW

                                    724 S. CENTRAL AVE., SUITE 106
                                           MEDFORD, OR 97501
                                      TELEPHONE: (541) 973-2422
KEITH Y. BOYD                         FACSIMILE: (541) 973-2426                  E-MAIL: keith@boydlegal.net




                                       September 19, 2019
VIA ECF ONLY

Hon. Thomas M. Renn
United States Bankruptcy Court
405 E. 8th Ave., Ste 2600
Eugene, OR 97401
         Re:    In re Richard Larry Lacey
                Case No. 19-61936-tmr7
Dear Judge Renn:
        Pursuant to the Court’s Minute Order filed August 1, 2019 [Doc 9], and the Court’s
repeated requests for an update from counsel, I am writing to advise of the status of the case.
Since August 1, 2019, I have called Michael Blaskowsky once and Todd Trierwiler twice to
discuss how best to proceed with this case. After calling Mr. Blaskowsky, I received the
Renewed Motion to Dismiss from Mr. Trierwiler and discovered through Internet research that
Mr. Blaskowsky was no longer with the firm. That is when I began trying to call Mr. Trierwiler.
I have not received return telephone calls or communication of any kind from Mr. Trierwiler.
         Most recently, the Court has received a Motion for Relief from the Stay from Louis
Kurtz, attorney Randy Rubin. Mr. Rubin has agreed to join as a petitioning creditor as soon as
the state court grants his pending Motion for Summary Judgment. The alleged debtor has not
contested the Motion for Summary Judgment but Mr. Rubin believes prudence is best to obtain
relief from the stay before pressing the state court for an order granting summary judgment and
dismissing the Complaint. As soon as that order has been entered, I will file a Motion for
Joinder for Mr. Rubin.
        In addition, I am advised that there is another creditor who has agreed to join as a
petitioning creditor in this case. I should have the written confirmation today and will
immediately file a Motion to Join that creditor. I suggest that this matter be set for one further
status conference soon. If no further Motions for Joinder have been filed by then, the Motion to
Dismiss should be set for an evidentiary hearing.
                                              Sincerely,
                                              /s/ Keith Y. Boyd
                                              Keith Y. Boyd
KYB:ma
cc:  Todd Trierwiler via ECF




                       Case 19-61936-tmr7         Doc 18       Filed 09/19/19
